In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00429-CR

EX PARTE TONYA COUCH                       §    On Appeal from Criminal District
                                                Court No. 2
                                           §
                                                of Tarrant County (C009522-
                                           §    1439883-1457264)

                                           §    January 17, 2019

                                           §    Opinion by Justice Kerr

                                           §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed as moot.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Elizabeth Kerr
                                         Justice Elizabeth Kerr